Civil action to recover damages, alleged to have been sustained by reason of the negligence of the defendant, a common carrier of passengers, *Page 698 
when plaintiff was invited to alight from one of defendant's buses at a dangerous and unsafe place.
The issue of negligence was answered in favor of the defendant and judgment entered accordingly.
The plaintiff appeals, assigning error.
The exceptions have been carefully considered. They present no new questions of law. The case was one for the jury and it has spoken in a trial free from prejudicial error. Hence, in the trial below we find
No error.